Citation Nr: 1212410	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-17 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a disability of the groin and testes.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a facial rash (to include residuals of folliculitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran initially requested a hearing before a Member of the Board at the RO, but in September 2009 he withdrew his request for hearing in writing and asked that the Board adjudicate the claims based on the existing record.

In December 2010, the Board remanded the above claims for further development.  This case has been returned to the Board for disposition.

The issue of entitlement to service connection for back disability is addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  No disability of the groin or testes has been present during the pendency of this claim.

2.  Chronic pseudofolliculitis barbae originated during active service.


CONCLUSIONS OF LAW

1.  A disability of the groin and testes was not incurred in or aggravated by active duty.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A chronic facial rash, diagnosed as pseudofolliculitis barbae, was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO sent the Veteran a letter in March 2006, prior to the rating decision on appeal, providing all required notice.

In addition, the Board finds that the Veteran has been afforded adequate assistance in regard to the claims herein decided.  The Veteran's service treatment records (STR) are on file, as are Social Security Administration (SSA) disability records and treatment records from those VA and non-VA medical providers identified by the Veteran as having relevant records.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  The Board previously reviewed the record, determined that VA's duty to assist required a VA examination to ascertain whether the Veteran has a current disability attributable to service.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claims.

Entitlement to Service Connection

The Veteran asserts that service connection is warranted for disabilities of the groin/testes, and skin (face) because he was seen in service for complaints related thereto and he has had continuity of symptoms since service.  The Veteran reports groin/testes symptoms since lifting a generator off a truck in service.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability of the Groin and Testes.

Service treatment records show that the Veteran presented in April 1982 complaining of a groin injury from tactical exercises.  There were pain on palpation of the testes, tenderness, and tender epididymis.  The assessment was injured groin.  In March 1983, the Veteran presented for groin pain with onset after a bumpy ride in a vehicle.  He reported a prior episode of groin pain.  The assessment was mild epididymitis versus strain.  Report of service separation examination dated in February 1984 reflects normal evaluation of the genitourinary system and no complaints relative thereto.  In his VA compensation claim dated in 2006, the Veteran reported that he had injured his groin and testes in service, reporting treatment in service but no other treatment.  Post service medical records show no treatment or findings for abnormal pathology of the groin or testes.  In January 2011, a VA examination was conducted.  The examiner found no epididymitis or testicular problem.  In essence, a current disability was not shown.

Here, as discussed above, a current disability of the groin or testes is not currently shown and has not been shown at any time during the pendency of the claim.  Therefore, the claim must be denied.  The Board accepts that, in some circumstance, lay evidence may constitute competent evidence to establish a medical fact.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Here, the Veteran is competent to report pain of groin and testes.  However, in regard to the groin/testes claim, the Veteran has not identified any current abnormal symptoms or pathology other than pain, and merely notes that he was treated in service.  Because the Veteran's statements do not tend to establish the presence of any current disability of the groin or testes, his statements have little probative value.

Furthermore, to the extent that the Veteran reports groin and testes pain, the Board notes that he has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show current disease or injury to account for his current complaints.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  Thus, in regard to the Veteran's reports of groin and testicular pain, the Board concludes that underlying disability is not shown.

Accordingly, the claim must be denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Facial Rash

Service treatment records show that the Veteran was treated for acute pseudofolliculitis barbae and was given a shaving profile.  However, report of service separation examination dated in February 1984 reflects normal evaluation of the skin and the Veteran denied skin diseases on the history portion of that examination.  There are no post service treatment records documenting continuing problems with skin rash on the face.  At a VA examination in January 2011, the Veteran reported that when he shaves with a regular razor, he develops a rash or bumps.  He indicated that he bought an electric razor 3 months ago and that the rash and bumps do not occur after he uses the electric razor.  The examiner noted that the current examination disclosed no folliculitis or scars.  The diagnosis was, "residual from folliculitis shaving related no pathology found today."  The examiner commented that the Veteran stated that if he shaved tonight and came back next week there would be bumps on his face.

The Veteran contends that the folliculitis of his face occurs with shaving with a regular razor and this is consistent with what his service treatment records show.  The Veteran is competent to state that the folliculitis recurs when he uses a regular razor and the Board has found no reason to doubt that this is the case.  Accordingly, the Board concludes that service connection is warranted for the Veteran's facial rash, diagnosed as pseudofolliculitis barbae. 


ORDER

Service connection for a disability of the groin and testes is denied.

Service connection for a facial rash, diagnosed as pseudofolliculitis barbae, is granted.



REMAND

The Veteran reports that his current back disorder had its onset in service and that he has had continuity of symptomatology since service.

Service treatment records reflect that the Veteran presented on multiple occasions for back pain.  In April 1980, he was treated for back spasm due to back stress syndrome.  In April 1981, he was treated for back spasm after lifting and unresolved low back pain.  The Veteran had a physical profile dated in April 1981 for no lifting over 10 pounds for 7 days and light duty for one day.  In September 1981, the Veteran was seen for back complaints.  In February 1982, the Veteran presented for back pain from the cervical region radiating down to the thoracic region.  Pulled muscle and muscular pain were diagnosed.  Report of service separation examination dated in February 1984 reflects normal clinical evaluation of the spine and other musculoskeletal areas.  The Veteran denied recurrent back pain on the history portion of that evaluation.

On VA examination in January 2011, degenerative joint disease with spondylolisthesis was diagnosed.  The examiner noted that the Veteran was seen multiple times in service, but opined that it was less likely as not that his back disorder originated in service or was otherwise etiologically related to service.  He stated that the Veteran's back disorder appeared due to multi-factors and that there was a possibility that his back problems progressed with many years working as a merchant seaman, a laborer.

The Board finds that the January 2011 VA medical opinion does not contain a complete rationale for the opinion rendered.  The examiner does not state why the current disorder was less likely as not related to service or had its onset in service given that the Veteran was seen for back complaints in service.  Furthermore, he does not address whether the Veteran's in-service back complaints were early manifestations of the current back disorder or identify the "multi-factors" which he believes account for the current back disability.  Therefore, the report of examination must be returned to the examiner for complete rationale.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  Then, the January 2011 report of VA examination should be returned to the examiner for a complete rationale for his opinion that it was less likely as not that the Veteran's back disorder originated in service or was otherwise etiologically related to service.  The claims files must be made available to the examiner.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusion.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


